UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (Mark One) T ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended:December 31, 2006 OR £TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-7553 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: Knight Ridder 401k Plan B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: The McClatchy Company 2100 Q Street Sacramento, CA 95816 REQUIRED INFORMATION 1.Not applicable 2.Not applicable 3.Not applicable 4.The Knight Ridder 401k Plan (the "Plan") is subject to the requirements of the Employee Retirement Income Security Act of 1974, as amended ("ERISA").Attached hereto is a copy of the most recent financial statements and schedules of the Plan prepared in accordance with the financial reporting requirements of ERISA. Exhibit 23 Consent of Independent Registered Public Accounting Firm SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. Knight Ridder 401k Plan (Name of Plan) Date:July 13, 2007 By:/s/ Patrick J. Talamantes Patrick J. Talamantes Vice President, Finance & Chief Financial Officer Chairman, The McClatchy Company Retirement Committee Financial Statements and Supplemental Schedule Knight Ridder 401k Plan December 31, 2006 and 2005, and for the Year Ended December 31, 2006 With Report of Independent Registered Public Accounting Firm Knight Ridder 401k Plan Financial Statements and Supplemental Schedule December 31, 2006 and 2005, and for the Year Ended December 31, 2006 Table of Contents Report of Independent Registered Public Accounting Firm1 Audited Financial Statements Statements of Net Assets Available for Benefits2 Statement of Changes in Net Assets Available for Benefits3 Notes to Financial Statements 4 Supplemental Schedule Schedule H, Line 4i – Schedule of Assets (Held At End of Year)12 Report of Independent Registered Public Accounting Firm To the Participants and The McClatchy Company Retirement Committee: We have audited the accompanying statements of net assets available for benefits of the Knight Ridder 401k Plan as of December 31, 2006 and 2005, and the related statement of changes in net assets available for benefits for the year ended December 31, 2006. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Plan’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan at December 31, 2006 and 2005, and the changes in its net assets available for benefits for the year ended December 31, 2006, in conformity with U. S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the financial statements taken as a whole. The accompanying supplemental schedule of assets (held at end of year) as of December 31, 2006 is presented for the purpose of additional analysis and is not a required part of the financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosureunderthe Employee RetirementIncome Security Act of 1974. This supplementalschedule is theresponsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in the audit of the financial statements and, in our opinion, is fairly stated in all material respects in relation to the financial statements taken as a whole. /s/ Ernst & Young Sacramento, California June 25, 2007 1 Knight Ridder 401k Plan Statements of Net Assets Available for Benefits December 31, 2006 December 31, 2005 Assets Investments, at fair value $ 649,141,810 $ 810,489,723 Receivables: Employer contributions - 19,026 Participant contributions - 200,122 Total receivables - 219,148 Net assets available for benefits $ 649,141,810 $ 810,708,871 See notes to financial statements. 2 Knight Ridder 401k Plan Statement of Changes in Net Assets Available for Benefits Year ended December 31, 2006 Additions Net appreciation in fair value of investments $ 41,734,041 Interest and dividend income 38,844,678 Contributions: Employer 10,768,852 Participants 39,709,601 Total contributions 50,478,453 Transfer from other plans 66,726 Total additions 131,123,898 Deductions Benefits paid to participants 286,503,556 Transfers to other plans 6,161,444 Fees and other deductions 25,959 Total deductions 292,690,959 Net decrease (161,567,061 ) Net assets available for benefits: Beginning of year 810,708,871 End of year $ 649,141,810 See notes to financial statements. 3 Knight Ridder 401k Plan Notes to Financial Statements December 31, 2006 1. Description of the Plan The following description of the Knight Ridder 401k Plan (the “Plan”) provides only general information. Participants should refer to the plan document for a more complete description of the Plan’s provisions. Acquisition
